Orphans’ Court Procedural Rules Committee Report

       Adoption of Pa. O.C. Rule 1.40 and Amendment of Pa. O.C. Rule 14.8

        The Orphans’ Court Procedural Rules Committee (“Committee”) recommended to
the Supreme Court the adoption of new Rule 1.40 and the amendment of Rule 14.8 of
the Pennsylvania Orphans’ Court Rules (“Rules”). The Committee made this
recommendation to the Court pursuant to Pa.R.J.A. 103(a)(3) without prior publication
because the proposed changes are of a perfunctory nature or required in the interests of
justice and efficient administration.

         New Rule 1.40: This new Rule applies Pa.R.C.P. No. 240, governing requests to
proceed in forma pauperis, to every action or proceeding before a court covered by the
Rules. Prior to the substantial rewrite of the Rules that took effect on September 1, 2016, 1
former Rule 3.1 required conformity with the Rules of Civil Procedure when the Orphans’
Court Rules did not provide guidance on a particular matter. Because the former Rules
did not include a procedure for a person without the financial resources to pay the costs
of litigation to proceed in forma pauperis, such matters were governed by Pa.R.C.P. No.
240 prior to the effective date of the Rules rewrite, September 1, 2016. Former Rule 3.1
was rescinded and was not replaced in the rewrite. The new Rules that took effect in
2016 did not address in forma pauperis proceedings. Thus, there was no longer a rule
that a person without financial resources to pay the cost of litigation could rely upon to
obtain in forma pauperis status. New Rule 1.40 restores the pre-2016 reliance on
Pa.R.C.P. No. 240.

       Rule 14.8: This Rule provides for the requirement and timing of guardian reports
and inventories required by statute and took effect on June 1, 2019.2 See Rule 14.8.

       The Administrative Office of Pennsylvania Courts developed an electronic filing
system for filing reports and inventories by guardians, the Guardianship Tracking System
(“GTS”). The Court adopted a Rule of Judicial Administration establishing the GTS as the
exclusive method for electronically filing required guardianship reports and inventories
and for tracking data related to statewide guardianship cases of adult incapacitated
persons.3 See Pa.R.J.A. No. 510(b). That Rule includes instructions on establishing a
UJS portal account, making electronic fillings via the GTS, handling of paper records, and
the use of electronic signatures. Id. (b)–(d).

      With statewide implementation of the GTS completed and the new Guardianship
Rules in full effect, the Court added a note to Rule 14.8(a) cross-referencing Pa.R.J.A.
No. 510 to ensure awareness of the administrative requirements of the GTS by guardians.

1 See Order of December 1, 2015, No. 682, Supreme Court Rules Docket.
2 See Order of June 1, 2018, No. 770, Supreme Court Rules Docket.
3 See Order of August 31, 2018, No. 501, Judicial Administration Docket.